Appeal from a judgment of Supreme Court, Monroe County (Egan, J.), *862June 23, 2000, convicting defendant upon his plea of guilty of attempted rape in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Supreme Court did not abuse its discretion in summarily denying the pro se motion of defendant to withdraw his guilty plea (see CPL 220.60 [3]; People v Franco, 145 AD2d 837). “The record establishes that a favorable and voluntary plea was entered after a thorough allocution” (People v Rivera, 258 AD2d 426, 426, lv denied 93 NY2d 1005; see People v Frederick, 45 NY2d 520, 524-526), and the court “personally observed defendant’s participation in extensive plea negotiations, as well as defendant’s demeanor and attitude, both at the time the plea was entered and thereafter” (People v Aquino, 237 AD2d 203, 204; see also People v Hudson, 237 AD2d 759, 760, lv denied 90 NY2d 1012). We further conclude that defense counsel’s statements in response to the pro se motion of defendant to withdraw his guilty plea did not deny defendant effective assistance of counsel. Defense counsel merely described her pre-plea discussion with defendant concerning sentencing parameters and did not thereby become a witness against defendant (see People v Cross, 262 AD2d 223, 224, lv denied 94 NY2d 902; see also People v Viscomi, 286 AD2d 886, 886, lv denied 97 NY2d 763). The sentence is neither unduly harsh nor severe. Present — Pine, J.P., Hurlbutt, Scudder, Kehoe and Gorski, JJ.